Citation Nr: 0325040	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an increased rating for the service- 
connected right carpal tunnel syndrome, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for the service- 
connected left carpal tunnel syndrome, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for the service- 
connected low back pain, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for the service- 
connected right hand arthritis, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for the service- 
connected left hand arthritis, currently evaluated as 10 
percent disabling.  

6.  Entitlement to service connection for diverticular 
disease.  

7.  Entitlement to service connection for a kidney stone.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.  His service included three months of combat 
service in the Republic of Vietnam, wherein he sustained an 
injury which resulted in above-the-knee amputations.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 1997.  

In January 1999 and October 1999, the Board remanded the case 
for additional development of the record.  

(The issues of service connection for diverticular disease 
and a kidney disorder are discussed in the Remand portion of 
this document).  


FINDINGS OF FACT

1.  The veteran's service-connected status post carpal tunnel 
release, right is shown to be manifested by no more than mild 
incomplete paralysis of the right median nerve.  

2.  The veteran's service-connected status post carpal tunnel 
release, left is shown to be manifested by no more than mild 
incomplete paralysis of the left median nerve.  

3.  The veteran's service-connected low back disorder is 
shown to be manifested by increased pain, stiffness and 
limitation of motion of the lumbar spine with a disability 
picture that more nearly approximates that of a moderate 
degree.  

4.  The veteran's service-connected right hand disability is 
shown to be manifested by a level of functional impairment 
due to pain that more nearly approximates that of favorable 
ankylosis of four fingers (index, middle, ring and little) of 
the right hand.  

5.  The veteran's service-connected left hand disability is 
shown to be manifested by a level of functional impairment 
due to pain that more nearly approximates that of favorable 
ankylosis of four fingers (index, middle, ring and little) of 
the left hand.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected status post right carpal 
tunnel release have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.20, 4.40- 4.46, 4.124a including Diagnostic Code 8515 
(2002).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected status post left carpal 
tunnel release have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.20, 4.40- 4.46, 4.124a including Diagnostic Code 8515 
(2002).  

3.  The criteria for the assignment of a rating of 20 percent 
for the veteran's service-connected low back disability have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.71a including 
Diagnostic Codes 5292, 5295 (2002).  

4.  The criteria for the assignment of a rating of 40 percent 
for the veteran's service-connected right hand arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.71a including Diagnostic Codes 5010, 5221 (2002).  

5.  The criteria for the assignment of a rating of 30 percent 
for the veteran's service-connected left hand arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.71a including Diagnostic Codes 5010, 5221 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran in this case was severely wounded 
in the Republic of Vietnam in February 1969 and suffered 
above-the-knee amputations of the legs.  The veteran was 
treated and fitted with prosthetics.  

Service connection for above-the-knee amputation of both legs 
was granted by way of a March 1970 rating decision, with a 
100 percent rating assigned.  Service connection was also 
established for neuropathy sensory branch ulna nerve left 4th 
finger, rated as 10 percent disabling; residuals of 
hemothorax, rated as noncompensable; and multiple fragment 
wounds scars arm, chest and legs, rated as noncompensable.  
Entitlement to special monthly compensation for the 
anatomical loss of both lower extremities was granted, as was 
entitlement to automobile allowance.  

In October 1990, entitlement to specially adapted housing 
assistance was also established.  

In the years since the amputation, the veteran developed 
secondary conditions due to the use of prosthetics including 
low back pain.  In addition, he developed pain and numbness 
in both hands and wrists from overuse and heavy weightbearing 
due to the lack of lower limbs.  

In this regard, service connection was granted on a secondary 
basis in February 1991 for carpal tunnel syndrome of the 
right and left wrists, a low back disability, and traumatic 
arthritis of both hands.  

The veteran now contends that the residuals of the carpal 
tunnel syndrome (currently rated as 10 percent disabling for 
each wrist) and the arthritis of the right and left hand 
(currently rated as 10 percent disabling for each upper 
extremity) have worsened.  In addition, the veteran maintains 
that his service-connected low back disability is more 
disabling than is represented by the 10 percent rating 
currently assigned.  

Furthermore, the veteran filed a claim of service connection 
for a diverticular disorder and a kidney stone disorder.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 1997.  At that time, the veteran 
testified that he no longer regularly wore his prosthetics 
anymore because it was too aggravating on his back and 
wrists.

The veteran was afforded a VA examination with x-ray studies 
in October 1997.  The veteran reported that he had not used 
his prosthetics since 1994 due to back pain, numbness, 
tingling and pain in his hands.  The veteran reported that he 
had bilateral carpal tunnel releases in April 1994.  

On physical examination, the veteran's wrists dorsiflexed to 
60 degrees and palmarflexed to 60 degrees.  He has a negative 
Tinel's and a negative Phalen's sign at each wrist.  The 
examination disclosed no tenderness over the lumbosacral 
spine, flanks or sciatic notches.  His back muscles seemed 
quite weak.  

The examiner noted that x-ray studies from October 1997 
showed severe osteoporosis as well as early degenerative 
change.  X-ray studies of the hands showed generalized 
degenerative changes.  

The diagnosis included that of lumbosacral strain with marked 
osteoporosis and paraspinal muscle weakness; generalized hand 
degenerative changes; and status post bilateral carpal tunnel 
releases.  

The examiner indicated that the lumbar spine difficulties as 
well as all of the difficulties regarding the shoulders, 
elbows, hands and wrists were directly related to the 
bilateral AK amputations due to the necessity for 
weightbearing on his hands and the use of cane, crutches and 
wheelchair.  

The VA examiner from October 1997 provided an addendum to 
that examination report in November 1997 indicating that the 
veteran's hands had a full and painless range of motion.  No 
deformities were noted.  His fingers reached to his proximal 
palmer crease and extended fully.  His thumb touched the base 
of the little finger and extended fully.  

The case was remanded by the Board to the RO in January and 
October 1999 for additional development of the record.  

The veteran was asked to provide additional medical evidence 
to support his assertions regarding his claims for an 
increased rating and his claims of service connection.  
Additional private records were received showing treatment 
for bilateral carpal tunnel syndrome and back pain in 1995.  

Finally, the veteran was afforded another VA examination in 
February 2003.  The veteran complained of chronic lower back 
pain and stiffness and loss of range of motion in the back.  

The veteran stated that he stopped wearing AKA prosthesis 
five years earlier because of severe pain in the lower back.  
When he stood up or walked, he needed to use forearm crutches 
or had to lean on something to support his balance and that 
caused him pressure and pain.  Also, standing position caused 
low back pain.  He primarily used a wheelchair.  

In regard to his hands, the veteran complained of having 
pain, loss of dexterity, stiffness and some swelling.  The 
veteran stated that he could sit on his buttock and could 
shovel in a sitting position.  The examiner noted that the 
veteran had remarkable agility in that he could get into the 
wheelchair from the floor easily with the use of hand and arm 
support.  

With regard to the lower back, the veteran complained of 
having stiffness and pain and some limitation of motion.  He 
took over-the-counter strength Ibuprofen for pain.  The 
veteran stated that he also had pain in the tailbone area and 
always had discomfort and some pain across the lower back 
with a band fashion.  

The veteran stated that he could not sleep well during the 
night because of the stiffness and discomfort in the lower 
back and had to take hot showers to relieve the pain.  The 
veteran used his hands and upper extremity for strenuous 
activity for transfer and balancing because of the loss of 
the legs.  

The veteran complained of having a loss of dexterity in his 
hands and a feeling of thickness in his fingers.  During 
flare-ups of hand pain, the veteran soaked his hands in warm 
water or applied a heating pad.  The examiner noted that the 
veteran's medical records showed that he had callus on the 
dorsum of the hands.  The veteran used fist to push himself 
and to support when he transferred on the floor.  The veteran 
stated that, if he used palm portion of the hands, it was 
very painful, so over the years he developed habit of using 
dorsal aspect of the knuckle to support and push himself up 
and that caused callus formation on the dorsum of the 
metacarpal phalangeal joint.  

On physical examination, the veteran was able to come down 
onto the floor from the wheelchair with a strong arm 
movement.  Hand inspection showed about .75 inch x .75 inch 
thick callus formation on the metacarpal phalangeal joint and 
a .5 inch x .5 inch callus on the proximal phalanx of all 
fingers, except thumbs on both hands.  

That area was not particularly tender, and the fingers were 
mildly swollen.  His wrist range of motion was normal in all 
directions, bilaterally, and his finger motions were also 
normal.  The grip strength was mildly weak in both hands.  

Inspection of the back showed no abnormal curvature.  There 
was some tenderness in the right lumbar paraspinal muscles to 
minimal degree.  Truncal forward bending was limited to 70 
degrees with some pain toward the end.  His side bending was 
limited to 20 degrees with pain at the end.  Hyperextension 
was mostly protected and guarded and limited to about four 
degrees with pain and guarding.  Rotational movement was 
limited to 20 degrees with stiffness to both sides.  

There was a 7 cm scar on the carpal tunnel area on both 
sides.  The right side was soft, and left side had a little 
bit of a hard texture in the scar but no tenderness.  There 
was no Tinel's sign in the hands.  There was slight 
tenderness in the dorsal aspect of the extensor tendon at the 
wrist, bilaterally.  

The assessment was that of chronic low back pain, documented 
for years/ chronic lumbosacral strain.  The examiner noted 
that it was no surprise that the veteran developed arthritis 
due to chronic mechanical stress in the lower back with the 
use of a prostheses with was not equivalent to even his own 
legs causing stress in the lower back over the years.  An X-
ray report was normal for the lumbar spine.  

The veteran had a history of arthritis in the hands and had 
some findings of extensory tendonitis and extensive callus on 
the dorsum of the hands, especially in the knuckle area with 
surrounding erythema presenting some cosmetic problem.  With 
repetitive use of the hands the back for particularly 
strenuous activities, the veteran would develop increasing 
pain.  This was noted to limit some activities for a while, 
requiring rest and conservative treatment.  X-ray studies of 
the hands/wrists indicated degenerative joint disease in 
carpometacarpal joints related to his chronic stressful use 
of knuckles.  

The VA examiner noted that the carpal tunnel syndrome was 
treated with surgery well, and there was intact sensation of 
the hands, and there was no neuritis symptom at that time in 
relation to carpal tunnel, except scar, as mentioned.  


I.  VCAA compliance

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA essentially 
have been fulfilled.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a June 
2002 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran underwent a VA examination in 
conjunction with this appeal in February 2003.  Hence, the 
claims for increase are ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again, with 
regard to the increased rating claims, would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted, with regard to 
the increased rating issues.  


II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2002), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

In rating the veteran's arthritis of the hands, low back pain 
and carpal tunnel syndrome, the Board notes that in 
consideration of limitation of motion, The United States 
Court of Appeals for Veterans Claims (Court) has set forth 
certain guidelines.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  

In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for increased rating as 
ratings under the Diagnostic Codes governing limitation of 
motion of the thigh should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).  


A.  Status Post Right and Left Carpal Tunnel Release

The veteran's service-connected bilateral carpal tunnel 
syndrome is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2002) for diseases of the peripheral nerves.

Diagnostic Code 8515 provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate for both the major and minor hand; for moderate 
incomplete paralysis of the major hand, a 30 percent rating 
is warranted, and a 20 percent rating is assigned for 
moderate incomplete paralysis of the minor hand.  38 C.F.R. § 
4.124a.  

After a review of the evidence, the Board finds that the 
veteran's service-connected bilateral carpal tunnel syndrome 
residuals are not shown to be productive of more than mild 
incomplete paralysis of either the right or left median 
nerves.  

The most recent clinical findings demonstrate only mildly 
weak grip strength of both hands.  His range of motion of the 
wrists was normal in all directions, bilaterally.  The area 
was not particularly tender.  

The VA examiner noted that the carpal tunnel syndrome was 
treated with surgery well, that the veteran had intact 
sensation in the hands and that there was no neuritis symptom 
at that time in relation to carpal tunnel.  The findings are 
is consistent with no more than mild incomplete paralysis of 
the right and left median nerves.  

In addition to the clinical findings, the Board has 
specifically considered the veteran's reported symptoms and 
hearing testimony to the effect that the status post right 
and left carpal tunnel release disability manifests symptoms 
that include decreased strength, loss of dexterity and pain.  
However, the Board finds no basis for concluding that higher 
ratings are for application for the service-connected carpal 
tunnel syndrome residuals.  

The medical evidence tends to show that the pain, loss of 
dexterity and decreased strength of the hands are due to the 
service-connected arthritis, not the carpal tunnel syndrome.  
For these reasons, the Board finds that the criteria for 
ratings in excess of 10 percent for each of the service-
connected status post right and left carpal tunnel releases 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.40-
4.46, 4.124a, Diagnostic Code 8515 (2002).  


B.  Low Back disability

The veteran's low back disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 for lumbosacral strain.  

Under this Diagnostic Code, a 10 percent rating is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 contemplates ratings 
for limitation of motion of the lumbar spine.  Under this 
code, a 10 percent rating is assigned for slight limitation 
of motion of the lumbar spine.  A 20 percent rating is 
assigned for moderate limitation of motion of the lumbar 
spine and a maximum 40 percent rating is assigned for severe 
limitation of motion of the lumbar spine.  

Based on the above evidence, the Board is of the opinion that 
the veteran currently suffers from low back disability more 
nearly approximates the criteria for the assignment of a 20 
percent evaluation.  

This is particularly the case given the presence of moderate 
limitation of motion of the lumbar segment of the veteran's 
spine, as manifested by continuing pain and overuse as noted 
in the February 2003 VA examination report.

As noted hereinabove, the examiner noted that the veteran had 
chronic low back pain that had been documented for years.  

The examiner also indicated that it was no surprise that the 
veteran might have developed some arthritis due to chronic 
mechanical stress in the lower back with use of a prostheses 
which was not equivalent to even his own legs causing stress 
in the lower back over the years.  

In this regard, however, an evaluation in excess of 20 
percent is not in order, inasmuch as the veteran is not shown 
to currently experience severe functional limitation due to 
pain or lumbosacral strain. 38 C.F.R. § 4.71a including 
Diagnostic Codes 5292, 5295 (2002).  


C.  Arthritis of the Hands

According to the applicable criteria, arthritis, due to 
trauma, substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. Part 4, DC 5010 (2002).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DCs, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion a 10 percent evaluation is assigned with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  A 20 percent evaluation requires 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. Part 4, DC 5003 (2002).  

Because the evidence shows a unique disability picture 
involving the veteran's hands in this case, the Board finds 
that the service-connected disability is more appropriately 
rating on the basis of the criteria of Diagnostic Code 5221 
for favorable ankylosis of four digits of each hand.  

Where the index, middle, ring and little fingers of the hand 
are favorably ankylosed, a 40 percent rating is assigned for 
the major hand and a 30 percent rating is assigned for the 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5221 (2002).  

In this case, the x-ray evidence of record has confirmed the 
presence of degenerative joint disease of the hands.  This 
was noted clearly not to be surprising given the overuse of 
the hands due to the loss of use of the veteran's legs and 
the inability to use prosthetic devices for an extended 
period.  

The medical evidence of record noted that the veteran's 
fingers tended to be painful and somewhat swollen and that 
the veteran complains of a loss of dexterity of both hands 
related to overuse.  

As such, the Board finds that the service-connected 
disability is shown to be productive of incapacitating 
exacerbations that caused a significant functional limitation 
due to pain related to use.  

Given the exceptional nature of the service-connected 
disability in this case, including the manifestations due to 
regularly bearing weight on the index, middle, ring and 
little fingers of each hand, the Board concludes that the 
level of impairment more nearly approximates that of 
favorable ankylosis of four fingers of each hand.  

In light of the foregoing, the Board finds that ratings of 40 
percent for the right or major hand disability and a 30 
percent for the left or minor hand disability are for 
application in this case.  



ORDER

A rating in excess of 10 percent for the service-connected 
status post right carpal tunnel release is denied.  

A rating in excess of 10 percent for the service-connected 
status post left carpal tunnel release is denied.  

An increased rating of 20 percent for the service-connected 
low back pain is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

An increased rating of 40 percent for the service-connected 
arthritis of the right hand, the major upper extremity, is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  

An increased rating of 30 percent for the service-connected 
arthritis of the left hand, the minor upper extremity, is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  





REMAND

The veteran contends that service connection is warranted for 
a diverticular disorder and for a kidney stone.  

A careful review of the veteran's service medical records is 
negative for complaints, findings or diagnosis of a kidney 
stone or diverticular disease.  

The outpatient treatment records show that the veteran 
underwent a barium enema in December 1996 which detected very 
mild sigmoid diverticular disease with only a single visible 
diverticulum.  Other treatment records have noted a history 
of kidney stones.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 1997.  The veteran testified 
that he took a lot of over-the-counter medications like Advil 
and Tylenol for pain associated with his service-connected 
conditions.  

The veteran asserted that service connection was warranted 
for the diverticular disease and kidney stones as secondary 
to the use of medications.  

The Board finds that, due to the significant nature of the 
service-connected disability, the veteran should be afforded 
a VA examination to determine the current nature and likely 
etiology of the claimed diverticular disease and kidney 
disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
contact the veteran in order to request 
that he identify the names, addresses, 
and approximate dates of treatment for 
any VA and non-VA health care providers 
who treated him for diverticular disease 
and/or a kidney disorder, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed diverticular 
disease and kidney disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed diverticular disease 
and/or kidney disorder.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, that the veteran has current 
disability manifested by diverticular 
disability or kidney disease due to 
disease or injury which was incurred in 
or aggravated by service or as secondary 
to his service-connected disabilities.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the VCAA is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



